Citation Nr: 0331282	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  97-09 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from February 1945 
to November 1946.

In an April 1962 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
denied a claim for service connection for bilateral flat 
feet.  The veteran was notified of that decision in April 
1962, but he did not appeal.  Thus, that decision became 
final.

This appeal arises from an August 1995 and later RO rating 
decisions that determined that no new and material evidence 
had been submitted to reopen the claim.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.  
 
Recently submitted medical evidence indicates that the 
veteran developed shin splints during active service.  This 
is referred to the RO as an informal claim for service 
connection for shin splints. 


FINDINGS OF FACT

1.  By rating decision of April 1962, the RO denied service 
connection for bilateral flat feet and properly notified the 
veteran of that decision.  

2.  The veteran did not appeal the 1962 decision and it 
became final.

3.  Evidence received at the RO since the 1962 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

4.  At the time of entry into active service, the veteran had 
3rd degree asymptomatic pes planus.

5.  Competent medical evidence reflects that symptomatic pes 
planus began during basic training.  
CONCLUSIONS OF LAW

1.  The September 1962 rating decision, which denied service 
connection for bilateral flat feet, is final.  38 U.S.C.A. 
§ 4005; 38 C.F.R. § 3.104(a); effective May 29, 1959, to 
December 31, 1962; 38 C.F.R. §§ 3.160, 20.200, 20.201, 
20.202, 20.300, 20.301(a), 20.302, 20.1103 (2003).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for pes planus and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).

3.  Bilateral pes planus was aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

In an April 1962 rating decision, the RO denied service 
connection for bilateral flat feet and properly notified the 
veteran of that decision.  The rating decision became final 
absent further timely appeal.  38 U.S.C.A. § 4005; 38 C.F.R. 
§ 3.104(a); effective May 29, 1959, to December. 31, 1962.  
Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a claim has 
been disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.160, 20.200, 
20.201, 20.202, 20.301(a), 20.1103 (2003). 

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the disability.  With respect to any application 
to reopen a finally decided claim, the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

Revisions have been made to 38 C.F.R. § 3.156, most notably a 
requirement that, to be new and material, evidence "must 
raise a reasonable possibility of substantiating the claim."  
66 Fed. Reg. 45,630 (effective as to claims received on or 
after August 29, 2001).  The claim in this appeal was 
received prior to the effective date of the revision and must 
be evaluated using the earlier-more liberal-version of the 
regulation.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the April 1962 
RO rating decision consists of the veteran's service medical 
records (SMRs), a VA examination report, and claims and 
statements of the veteran.  These are briefly discussed 
below.

The veteran's entrance examination report, dated January 31, 
1945, reflects that the veteran already had 3rd degree pes 
planus.  The condition was noted to be non-symptomatic and 
non-disabling; however, on February 26, 1945, the condition 
was noted to have become symptomatic and the veteran was 
referred to the orthopedic clinic.  A March 21, 1945 
treatment report reflects that the veteran had 3rd degree pes 
planus but also had recently been issued Thomas heels and 
plantar supports.  The treatment note reflects that these 
would give some relief but would not cure the disorder and 
the examiner also wrote, "If he is required to do much 
walking, he will [original underlined twice] have pain.  Foot 
advice given."  The veteran's separation examination report, 
dated October 15, 1946, reflects 3rd degree pes planus, non-
symptomatic, non-disabling.  

According to a March 1962 VA examination report, the veteran 
complained of foot pain.  His stance and gait were normal.  
The arches were markedly depressed and the feet were markedly 
pronated.  There was bulging in the scaphoid (navicular) 
region and arching of the heel cords.  There was no 
spasticity or limitation of motion.  The veteran could stand 
on heels and toes.  The diagnosis was simply bilateral pes 
planus.  

In April 1962, the RO denied service connection for flat 
feet, finding that the condition preexisted active service 
and was not aggravated therein.  The veteran did not appeal 
the decision and it became final.  

The Board must review the evidence submitted since the final 
April 1962 decision to determine whether any of it is new and 
material evidence, that is, whether it is neither cumulative 
nor redundant, whether it is so significant it should be 
considered to fairly evaluate the claim, or whether it 
results in a more complete record for evaluating the service 
connection claim.  

The evidence submitted since the April 1962 RO decision 
includes VA examination reports, private medical records, 
claims, testimony, and other submissions that the veteran 
believes to be helpful to his claim.  Of note is a private 
report dated May 19, 1998, from Darline Kulhan, M.D., which, 
in pertinent part, notes painful shins and finds that the 
veteran's pes planus "is much more severe and it has been 
with him for many years especially since the service as he 
states."  

Also of note is a report dated March 21, 2001, from 
orthopedic surgeon, Stephen Silver.  In that report, the 
veteran reported that shin pain arose during active service 
and caused him to collapse during basic training.  The 
physician gave an impression of bilateral chronic shin 
splints and stated, "In my opinion, walking a long time with 
flat feet will aggravate the shin making it very difficult to 
walk without pain."  

The Board finds the above evidence comprises new and material 
evidence sufficient to reopen the claim.  The two reports 
mentioned above are new evidence because they have not 
previously been before the RO.  They are neither cumulative 
nor redundant of earlier submitted evidence because the issue 
of shin pain arising during active service due to flat feet 
has not previously been considered.  This new evidence is 
material because it addresses the issue of whether the 
veteran's preexisting pes planus was aggravated during active 
service.  When considered together, these two reports suggest 
that pes planus caused the shins to become painful during 
active service (an event that had not occurred prior to 
active service).  This might tend to imply that the veteran's 
pes planus had increased in severity during active service.  
The application to reopen the claim must therefore be 
granted.  38 U.S.C.A. § 5108; Manio, Hodge, supra.

II.  VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326) 
(2003).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that VA has met its notice and duty to assist 
obligations under the VCAA and newly promulgated implementing 
regulations.  The RO notified the veteran and his 
representative of the laws and regulations governing service 
connection and they have, by rating actions, a statement of 
the case and supplemental statements of the case, been 
advised of the evidence considered in connection with his 
claim and of the evidence that is potentially probative or 
not probative of the claim.  38 C.F.R. § 3.159(b)(1), (e).  
The RO has attempted to obtain, and has associated with the 
claims file, all pertinent service records, VA medical 
records, and the private medical records identified by the 
veteran.

The RO allowed the veteran an additional period of time in 
which to present evidence and/or argument in support of the 
appeal and in February 2003, the veteran waived the 
additional time allowed.  In a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  However, as the 
decision below is favorable to the veteran, he will not be 
prejudiced as a result of the Board deciding the claim 
without first affording the RO an opportunity to consider the 
claim anew without first affording the veteran an opportunity 
to respond specific to the new regulatory language.  A remand 
for adjudication by the RO would thus serve only to further 
delay resolution of the claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).


III.  Service Connection

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

For the purposes of section 1110 of this title, every veteran 
shall be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2003).

For any wartime service, and for peacetime service after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b) 
(2003); VAOPGCPREC 3-2003.  Aggravation [of a preexisting 
injury or disease] may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b) (2003).  The 
underlying disorder, as opposed to the symptoms, must be 
shown to have worsened in order to find aggravation.  See 
Davis v. West, 276 F.3d 1341 (2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Under VA regulations, therefore, if a condition was noted at 
entry and the claimant shows that the condition increased in 
severity during service, then VA will incur the burden of 
refuting aggravation by clear and unmistakable evidence. 

The evidence in this case reflects that the veteran's pes 
planus underwent an increase in severity during active 
service.  Prior to active service, arch supports were 
unnecessary and walking produced no shin pain.  The veteran's 
entrance examination, although noting 3rd degree pes planus, 
clearly stated that the condition was non-symptomatic.  
During active service the condition was clearly noted to have 
become symptomatic and Thomas heels and arch supports became 
necessary.  Since active service, arch supports have 
continued to be necessary and shin pain has been linked to 
pes planus.  Thus, the Board finds that pes planus underwent 
an increase in severity during active service.  This triggers 
the presumption of aggravation. 

Clear and unmistakable evidence demonstrating that pes planus 
was not aggravated during active service has not been 
submitted and no examiner has opined that the increase in 
severity during active service was due to the natural 
progress of the disease.  Therefore, the Board must find that 
pes planus was aggravated during active service.  Service 
connection for pes planus, on an aggravation basis, is 
therefore granted.  


ORDER

Entitlement to service connection for bilateral pes planus is 
granted.  



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



